--------------------------------------------------------------------------------

Exhibit 10.1
 
 
ASSET PURCHASE AGREEMENT


THIS AGREEMENT is made on December 30, 2010, between Blast Energy Services,
Inc., a corporation (“Seller”) and GlobaLogix, Inc. a corporation (“Buyer”),


BACKGROUND


A.           Seller is engaged in the business of providing data communication
services which are delivered via satellite technology (the “Business”).


B.           Buyer desires to purchase substantially all of the assets of Seller
utilized in the Business as more further described herein.


AGREEMENTS


NOW, THEREFORE, in consideration of the Background and the terms and conditions
set forth in this Agreement, each of the Seller and Buyer agree as follows:


1.   Purchase of Assets from Seller.   Seller hereby transfers, delivers,
assigns and conveys unto Buyer, free and clear of all liens and encumbrances,
and Buyer hereby purchases, acquires and accepts, all of the assets, rights, and
interests owned by Seller and used in the Business, including without
limitation, (i) all goodwill associated with the Business, (ii) all customer and
vendor contracts, existing inventory of satellite hardware, test equipment, and
software, and  (iii) all of the assets listed on Annex 1 hereto (the “Purchased
Assets”).  It is understood and agreed that Seller is delivering good and
marketable title to the Purchased Assets free from all mortgages, liens, claims,
demands, charges, options, equity interests, leases, licenses, tenancies,
easements, pledges, security interests, Retained Liabilities (as defined in
Section 3) and other encumbrances (collectively,
“Encumbrances”).  Notwithstanding the foregoing, it is understood that the
Purchased Assets shall exclude (1) any real estate assets or real estate
contracts, (2) corporate office assets, or (3) assets utilized in Seller’s other
business endeavors and product lines.  In connection with the sale and purchase
of the Purchased Assets hereunder, Buyer agrees to offer full-time employment to
Steve Barrett.


2.           Liabilities Assumed. As of the Closing Date, Buyer shall assume
only the executor obligations under the contracts listed on Annex 1 hereto
(collectively, the “Assumed Liabilities”).


3.           Limitation of Liabilities.  Except for the Assumed Liabilities,
Buyer shall not assume or in any way be liable or responsible for any
liabilities or obligations of the Seller or their affiliates, it being expressly
acknowledged that it is the intention of the parties hereto that all liabilities
that the Seller or their affiliates have or may have in the future, whether
fixed or contingent, and whether known or unknown, not expressly described in
the definition of Assumed Liabilities in Section 2 shall be “Retained
Liabilities” and remain the liabilities of the Seller.
 
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Limitation on Assignments.  Notwithstanding any other provision
hereof, this Agreement shall neither constitute nor require an assignment to
Buyer of (i) any contract or other right if an attempted assignment of the same
without the consent of any party would constitute a breach thereof or a
violation of any law or any judgment, decree, order, writ, injunction, rule or
regulation of any governmental entity unless and until such consent shall have
been obtained.  In the case of any such contract or other right that cannot be
effectively transferred to Buyer without such consent (a “Consent Required
Contract”), the terms of this Section 4 shall govern the transfer of the
benefits of each such contract.  The Seller and Buyer shall use their
commercially reasonable best efforts after the date hereof to obtain any
required consent to the assignment to, and assumption by, Buyer of each Consent
Required Contract that is not transferred to Buyer at the Closing (a
“Nonassigned Contract”).  With respect to the Nonassigned Contracts that are not
assignable by the terms thereof or consents to the assignment thereof cannot be
obtained as provided herein, such Nonassigned Contracts shall be held by Seller
in trust for Buyer and shall be performed by Buyer in the name of such Seller,
at Buyer’s sole cost, risk and expense  and all benefits and obligations derived
thereunder shall be for the account of Buyer; provided, however, that where
entitlement of Buyer to such Nonassigned Contracts hereunder is not recognized
by any third party, the  Seller shall, at the request of Buyer, enforce in a
reasonable manner, at the cost of and for the account of Buyer, any and all
rights of the Seller against such third party.  Buyer shall indemnify the Seller
in respect of Buyer’s performance or failure to perform any obligation, duty or
liability in connection with such Nonassigned Contracts.  If necessary, Seller
agrees to assist Buyer with the invoicing and collection of payments on any
Nonassigned Contracts.
 
5.           Purchase Price for Purchased Assets.  The purchase price to be paid
by Buyer to Seller for the Purchased Asset, in addition to assumption of the
Assumed Liabilities, shall be $50,000.00 (the “Purchase Price”), which is being
paid in cash contemporaneously with the execution and delivery of this
Agreement.


6.           Further Assurances.  Seller Parties shall cooperate with and assist
Buyer with the transfer of the Purchased Assets under this Agreement and take
all other reasonable actions to assure that the Business is smoothly transferred
to Buyer. From time to time after the Closing Date, Seller Parties shall, at the
request of Buyer, execute and deliver such additional conveyances, transfers,
documents, instruments, assignments, applications, certifications, papers, and
other assurances that Buyer requests as necessary or desirable to effectively
carry out the intent of this Agreement and to transfer the Purchased Assets to
Buyer.  In the event Seller receives any funds from any customer relating to the
ownership or operation of the Business after the date hereof, it agrees to
promptly forward such funds to Buyer.


7.           Seller’s Representations and Warranties. The Seller represents and
warrants to Buyer as follows as.


7.1           Organization and Standing. Seller is a corporation organized,
validly existing, and in good standing under the laws of the State of Texas, and
Seller has all requisite power and authority to own its properties and conduct
its business as it is now being conducted.


7.2           Authorization. Seller has all requisite power and authority (a) to
execute, deliver, and perform this Agreement and each of the related agreements
to which it is or will be a party and (b) to consummate the transactions
contemplated under this Agreement and the other agreements and instruments
contemplated by this Agreement. Seller has taken all necessary action (including
the approval of its owners) to approve the execution, delivery, and performance
of this Agreement and each of the related agreements to be executed and
delivered by it and the consummation of the transactions contemplated in this
Agreement and related agreements. Seller has duly executed and delivered this
Agreement. This Agreement is, and, when executed and delivered by the Seller,
each of the related agreements will be, legal, valid, and binding obligations of
the Seller, enforceable against Seller in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
moratorium, or similar laws relating to the enforcement of creditors’ rights and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
 
 
 
2

--------------------------------------------------------------------------------

 

 
7.3           Existing Agreements and Governmental Approvals.


(a)           The execution, delivery, and performance of this Agreement and the
related agreements and the consummation of the transactions contemplated by
them: (i) do not and will not violate any provisions of law applicable to any of
the Seller or the Business, or the Purchased Assets; (ii) do not and will not
conflict with, result in the breach or termination of any provision of, or
constitute a default under (in each case whether with or without the giving of
notice or the lapse of time or both) Seller’s organizational documents, or any
indenture, mortgage, lease, deed of trust, or other instrument, contract, or
agreement or any order, judgment, arbitration award, or decree to which any of
the Seller is a party or by which any of them or any of their respective assets
and properties are bound (including, without limitation, the Purchased Assets);
and (iii) do not and will not result in the creation of any Encumbrance on any
of the Seller’ properties, assets, or Business (including, without limitation,
the Purchased Assets).


(b)           No approval, authority, or consent of, or filing by, Seller with,
or notification to, any federal, state, or local court, authority, or
governmental or regulatory body or agency or any other corporation, limited
liability company, partnership, individual, or other entity is necessary (i) to
authorize the execution and delivery of this Agreement or any of the related
agreements by any of the Seller, (ii) to authorize the consummation of the
transactions contemplated by this Agreement or any of the related agreements by
any of the Seller, or (iii) to continue Buyer’s use and operation of the
Purchased Assets after the Closing Date.


7.4           No Insolvency.    Seller is not now insolvent, nor will Seller be
rendered insolvent by the occurrence of the transactions contemplated by this
Agreement. No insolvency proceeding of any character, including, without
limitation, bankruptcy, receivership, reorganization, composition, or
arrangement with creditors, voluntary or involuntary, affecting Seller or any of
its assets or properties is pending or threatened.  Seller has not taken any
action in contemplation of, or that would constitute the basis for, the
institution of any such insolvency proceedings.


7.5           Title to Purchased Assets.  Seller is the sole and absolute owner
of the Purchased Assets and has good and marketable title to all Purchased
Assets.  Annex 1 includes a list of all tangible assets and contracts utilized
in the conduct of the Business.


7.6           No Brokers.  Seller has not engaged, and is not responsible for
any payment to, any finder, broker, or consultant in connection with the
transactions contemplated by this Agreement.


8.           Buyer’s Representations and Warranties.  Buyer and Parent jointly
and severally represent and warrant to Seller that as of the date of this
Agreement and as of the Closing Date:
 
 
 
3

--------------------------------------------------------------------------------

 

 
8.1           Organization and Standing. Buyer is a corporation organized and
validly existing under the laws of the State of Texas, and Buyer has all the
requisite power and authority to own its properties and to conduct its business
as it is now being conducted.


8.2           Authorization.  Buyer has taken all necessary action (a) to
approve the execution, delivery, and performance of this Agreement and each of
the related agreements to which it is to be a party and (b) to consummate any
related transactions contemplated by these agreements. Buyer has duly executed
and delivered this Agreement. This Agreement is, and when executed and delivered
by the parties, each of the related agreements to which Buyer will be a party
will be, the legal, valid, and binding obligations of Buyer, enforceable against
Buyer in accordance with their respective terms, except as such enforcement may
be limited by bankruptcy, insolvency, moratorium, or similar laws relating to
the enforcement of creditors’ rights and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).


8.3           Existing Agreements and Governmental Approvals.


(a)           the execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated thereby: (i) do not and will not
violate any provisions of the law applicable to Buyer; (ii) do not and will not
conflict with, result in the breach or termination of any provision of, or
constitute a default under (in each case whether with or without the giving of
notice or the lapse of time, or both) Buyer’s constituent documents or any
indenture, mortgage, lease, deed of trust, or other instrument, contract, or
agreement or any order, judgment, arbitration award, or decree to which Buyer is
a party or by which it or any of its assets and properties are bound; and (iii)
do not and will not result in the creation of any Encumbrance on any of the
Buyer’s properties, assets, or business.


(b)           No approval, authority, or consent of, or filing by Buyer with, or
notification to, any federal, state, or local court, authority, or governmental
or regulatory body or agency or any other corporation, limited liability
company, partnership, individual, or other entity is necessary (i) to authorize
Buyer’s execution and delivery of this Agreement or (ii) to authorize Buyer’s
consummation of the transactions contemplated by this Agreement.


9.           Indemnification.


9.1           Indemnification by Seller. The Seller agrees to pay, reimburse,
indemnify, and hold harmless Buyer and its respective managers, officers,
members, affiliates, shareholders, owners, successors, and permitted assigns
from and against any and all claims, suits, actions, assessments, losses,
diminution in value, liabilities, fines, penalties, damages (compensatory,
consequential, direct, indirect, and other), costs, and expenses (including
reasonable legal fees, disbursements to accountants, other professional
advisors, expert witnesses and other costs of litigation and preparation
thereof) of every kind, nature and description (“Losses”) (including without
limitation, any Losses that arise in the absence of a third party claim)  in
connection with or arising from:


(a)           Any inaccuracy in any representation or breach of any warranty of
the Seller contained in this Agreement or the related agreements;
 
 
 
4

--------------------------------------------------------------------------------

 

 
(b)           Seller’s failure to perform or observe in full, or to have
performed or observed in full, any covenant, agreement, or condition to be
performed or observed by the Seller under this Agreement or any related
agreement; or


(c)           Any Retained Liability.




9.2           Indemnification by Buyer.  Buyer shall pay, reimburse, indemnify,
and hold harmless Seller and its respective managers, officers, members,
affiliates, shareholders, owners, successors, and permitted assigns from and
against any and all claims, suits, actions, assessments, losses, diminution in
value, liabilities, fines, penalties, damages (compensatory, consequential,
direct, indirect, and other), costs, and expenses (including reasonable legal
fees, disbursements to accountants, other professional advisors, expert
witnesses and other costs of litigation and preparation thereof) of every kind,
nature and description (“Losses”) (including without limitation, any Losses that
arise in the absence of a third party claim)  in connection with or arising
from:


(a)           Any inaccuracy in any representation or breach of any warranty of
Buyer or contained in this Agreement or the related agreements;


(b)           Buyer’s failure to perform or observe in full, or to have
performed or observed in full, any covenant, agreement, or condition to be
performed or observed by Buyer under this Agreement or any related agreement; or


(c)           Any Assumed Liability.




9.3           Indemnification Procedure.  If any party hereto discovers or
otherwise becomes aware of an indemnification claim arising under Sections 9.1
or 9.2 of this Agreement, such indemnified party shall give written notice to
the indemnifying party, specifying such claim, and may thereafter exercise any
remedies available to such party under this Agreement; provided, however, that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of any obligations hereunder, to the extent the
indemnifying party is not materially prejudiced thereby. Further, promptly after
receipt by an indemnified party hereunder of written notice of the commencement
of any action or proceeding with respect to which a claim for indemnification
may be made pursuant to Sections 9.1 or 9.2 hereof such indemnified party shall,
if a claim in respect thereof is to be made against any indemnifying party, give
written notice to the latter of the commencement of such action; provided,
however, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of any obligations hereunder, to
the extent the indemnifying party is not materially prejudiced thereby. In case
any such action is brought against an indemnified party, the indemnifying party
shall be entitled to participate in and to assume the defense thereof; jointly
with any other indemnifying party similarly notified, to the extent that it may
wish, with counsel reasonably satisfactory to such indemnified party, and after
such notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof unless the
indemnifying party has failed to assume the defense of such claim and to employ
counsel reasonably satisfactory to such indemnified person. An indemnifying
party who elects not to assume the defense of a claim shall not be liable for
the fees and expenses of more than one counsel (and one local counsel) in any
single jurisdiction for all parties indemnified by such indemnifying party with
respect to such claim or with respect to claims separate but similar or related
in the same jurisdiction arising out of the same general allegations.
Notwithstanding any of the foregoing to the contrary, the indemnified party will
be entitled to select its own counsel and assume the defense of any action
brought against it if the indemnifying party fails to select counsel reasonably
satisfactory to the indemnified party or fails to notify and assume the defense
of such matter within 14 days of notice of the applicable claim, the expenses of
such defense to be paid by the indemnifying party. No indemnifying party shall
consent to entry of any judgment or enter into any settlement with respect to a
claim without the consent of the indemnified party, which consent shall not be
unreasonably withheld, or unless such judgment or settlement includes as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified-party of a release from all liability with respect to such claim. No
indemnified party shall consent to entry of any judgment or enter into any
settlement of any such action, the defense of which has been assumed by an
indemnifying party, without the consent of such indemnifying party, which
consent shall not be unreasonably withheld or delayed.
 
 
 
5

--------------------------------------------------------------------------------

 

 
10.           Non-Competition
 
10.1           Scope and Time.  Seller acknowledges that pursuant to this
Agreement Buyer will purchase from the Seller the goodwill of the Business, and
that to induce Buyer to pay the Purchase Price, the protection and maintenance
of such goodwill constitutes a legitimate interest to be protected by Buyer by
this covenant not to compete.  Therefore, Seller agrees that for the period (the
“Noncompetition Period”) commencing upon the date hereof and ending upon
the  first anniversary of such date, Seller shall not, directly or indirectly or
through an affiliate, either as an employee, employer, consultant, agent,
principal, partner, stockholder (other than as a stockholder of 5% or less of a
publicly traded company), corporate officer or director, or in any other
individual or representative capacity, engage or participate anywhere in the
United States (the “Non-Competition Area”) in a business that is competitive
with the Business.  Seller represents to Buyer that the enforcement of the
restriction contained in this Section 10.1 would not be unduly burdensome to the
Seller.  Seller further represents and acknowledges that Seller has willingly
entered into this agreement not to compete and is willing and able to compete in
other geographical areas and businesses not prohibited by this Section 10.1.
 
10.2           Injunctive Relief.  Seller agrees that in addition to the
application of the provisions set forth in Article 10, a breach or violation of
this covenant not to compete by the Seller shall entitle Buyer, as a matter of
right, to an injunction issued by any court of competent jurisdiction,
restraining any further or continued breach or violation of this covenant. Such
right to an injunction shall be cumulative and in addition to, and not in lieu
of, any other remedies to which Buyer may show itself justly entitled. Further,
Seller agrees that during any period in which the Seller is in breach of this
covenant not to compete, the time period of this covenant shall be extended with
respect to Seller for the amount of time that such Seller is in breach hereof.
 
10.3           Non-Solicitation.  Seller agrees that for the Noncompetition
Period Seller will not, either directly or indirectly, (i) solicit for
employment, or allow any corporation or business entity controlled directly or
indirectly by or affiliated with Seller to solicit for employment, Steve Barrett
while he remains an employee of Buyer or its affiliates.
 
 
 
6

--------------------------------------------------------------------------------

 
 
10.4           Claim Not a Defense.  Notwithstanding anything contained herein
to the contrary, the existence of any claim or cause of action of Seller against
Buyer, whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Buyer of the covenants of the Seller contained in
this Article 10.
 
10.5           Amendment of Scope and Duration.  The parties to this Agreement
agree that the limitations contained in this Article 10 with respect to
geographic area, duration and scope of activity are reasonable. However, if any
court shall determine that the geographic area, duration or scope of activity of
any restriction contained in this Article 10 is unenforceable, it is the
intention of the parties that such restrictive covenant set forth herein shall
not thereby be terminated but shall be deemed amended to the extent required to
render it valid and enforceable.
 
11.           Expenses.  Each of the parties shall pay all of the costs that it
incurs incident to the preparation, execution, and delivery of this Agreement
and the performance of any related obligations, whether or not the transactions
contemplated by this Agreement shall be consummated.


12.           Omitted.


13.           Miscellaneous Provisions.


13.1           Notices.  Any notices from one party to another shall be deemed
sufficiently given upon delivery (with the return receipt, the delivery receipt,
or the affidavit of messenger), refusal by addressee or notice to the recipient
from the Post Office that such notice is undeliverable, if such notice has been
mailed by United States registered or certified mail, postage prepaid, or
delivered by overnight courier addressed to:


If to Seller:


Blast Energy Services, Inc.
14550 Torrey Chase Blvd., Suite 330
Houston, Texas  77014
Attention:  Andrew Wilson


With a copy to:




-David Loev
The Loev Law Firm, PC
6300 West Loop South
Suite 280
Bellaire, Texas 77401


 
 
 
7

--------------------------------------------------------------------------------

 

 
If to Buyer:


GlobaLogix, Inc.
Attention:  President
13831 Northwest Freeway
Houston, TX 77040




With a copy to:


Philip A. Choyce
Law Offices of Philip A. Choyce
363 North Sam Houston Pkwy East, Suite 1100
Houston, Texas 77060


or at such other address or addresses as such party may from time to time
specify by notice in writing to the other, given in the manner provided in this
Section.


13.2           Assignment.  Neither the Seller nor Buyer shall assign this
Agreement, or any interest in it, without the prior written consent of the
other.


13.3           Parties in Interest.  This Agreement shall inure to the benefit
of, and be binding on, the named parties and their respective successors and
permitted assigns, but not any other person or entity except as otherwise
contemplated by Article 9. No person or entity other than the parties and the
respective successors and permitted assigns shall have any rights or remedies
under this Agreement except as contemplated by Sections 14.


13.4           Choice of Law.  This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Texas, without regard to
conflict of laws.


13.5           Choice of Forum. The parties submit to the jurisdiction and venue
of the federal court for the Southern District of Texas with respect to any
action arising, directly or indirectly, out of this Agreement or the performance
or breach of this Agreement.  The parties stipulate that the venue referenced in
this Agreement is convenient.


13.5           Counterparts.  This Agreement may be signed in any number of
counterparts with the same effect as if the signature on each counterpart were
on the same instrument.


13.6           Entire Agreement.  This Agreement and all related agreements,
schedules, exhibits, or certificates represent the entire understanding and
agreement between the parties with respect to the subject matter and supersede
all prior agreements, representations, or negotiations between the
parties.  This Agreement may be amended, supplemented or changed only by an
agreement in writing that makes specific reference to this Agreement or the
agreement delivered pursuant to it and that is signed by the party against whom
enforcement of any such amendment, supplement or modification is sought.


13.7           Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if one or more of the provisions of this Agreement is
subsequently declared invalid or unenforceable, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions of this Agreement.  In the event of such declaration of
invalidity or unenforceability, this Agreement, as so modified, shall be applied
and construed so as to reflect substantially the intent of the parties and
achieve the same economic effect as originally intended by its terms.  In the
event that the scope of any provision to this Agreement is deemed unenforceable
by a court of competent jurisdiction, or by an arbitrator, the parties agree to
the reduction of the scope of such provision as such court or arbitrator shall
deem reasonably necessary to make such provision enforceable under the
circumstances.
 
 
 
8

--------------------------------------------------------------------------------

 

 
13.8           Attorney Fees.  In any litigation between the parties arising out
of any controversy or enforced rights under this Agreement or any of the related
agreements, the prevailing party shall be entitled to recover, in addition to
any other amount awarded and any court costs and related legal fees, reasonable
attorney’s fees arising out of such litigation.


13.9           Construction.  The parties acknowledge that both have had an
opportunity to contribute to the terms and conditions of this Agreement and the
related agreements, and no presumption is to be made regarding construction of
this Agreement or the related agreements based on who may have prepared this
Agreement or the related agreements.


SIGNATURES BEGIN ON THE FOLLOWING PAGE



 
9

--------------------------------------------------------------------------------

 

The parties have executed this Agreement on the date set forth on the first page
of this Agreement.



 
SELLER:
     
BLAST ENERGY SERVICES, INC.
     
By:
/s/ Michael L. Peterson
     
Name:  Michael L. Peterson
     
Its:  President
                 
BUYER:
     
GLOBALOGIX, INC.
     
By:
/s/ James E. Hamilton
     
Name:  James E. Hamilton
     
Its:  President and CEO










 
10

--------------------------------------------------------------------------------

 

ANNEX 1
LIST OF PURCHASED ASSETS


[List of equipment inventory and all reseller agreements and customer purchases
orders]
